Title: From Daniel Roberdeau to Benjamin Franklin, John Fothergill, and Charles Pearce, 27 February 1770
From: Roberdeau, Daniel
To: Franklin, Benjamin,Fothergill, John,Pearce, Charles


Dear Sirs
Philada. March 20th. [i.e., February 27] 1770
Please to be refered to what I wrote you the 27th. Ulto, on considering the possibility of your not obtaining £6,500 Sterl. for my Estate the Sum by which you were then limited, and as I would not have my purpose mared by failing of the above sum, and in Case you cannot obtain an intermediate Sum I even consent to take Six Thousand pounds Sterl. which I have no doubt you will obtain, and for which this is your Authority. I am with high Regard, but great haste, which I hope you’ll excuse Dear Sir Your most obedient and obliged humble Servant



Doctor Benja. Franklin
}


Doctor John Fothergill and


Charles Pearce Esqr



